El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Contestamos el enigma jurídico pospuesto hace casi medio siglo en Pueblo v. Matos, 43 D.P.R. 411 (1982), a saber, si a un policía se le puede alterar la paz, según lo dispuesto por el Art. 260 del Código Penal en su inciso (a). (1)
*520Esta interrogante se plantea con respecto a los policías Manuel Morales y José A. Vega. Éstos se personaron a la residencia del apelante, Martín Caro González, durante horas de la noche del 30 de mayo de 1979, ubicada en la Urbaniza-ción Isabel la Católica, Aguada, P.R., respondiendo a una querella de la esposa de Caro debida a desavenencias conyu-gales.
Al arribar al lugar de los hechos, el agente Morales miró por una de las ventanas del hogar en cuestión percibiendo al apelante Caro, quien se encontraba escuchando un componente en alta voz. Infructuosamente lo llamó en dos ocasiones. Los agentes optaron por requerir la presencia del Sargento Rol-dán. Volvieron a tocar la puerta, esta vez fuertemente. Al acusado darse cuenta de la presencia de la Policía dijo, entre otras cosas: “La policía que se vaya al c ... jo, ustedes son unos p .... jos. Suban arriba, que les voy a entrar a palos”. Coetáneamente daba cantazos con el palo de una escoba.
Las palabras expuestas “ofendieron” al agente Morales, quien, en diez y nueve (19) años en la Policía, nunca había sido objeto de tal insulto. No hubo contacto físico con los policías; éstos no lograron entrar a la residencia, ni el ape-lante salió de la misma.
El peticionario, Caro González, fue acusado, encontrado culpable y sentenciado en el Tribunal de Distrito, Sala de Aguada, con una multa de $100.00. El Tribunal Superior con-firmó dicho dictamen.
I
Los hechos así delimitados por el crisol de los procedi-mientos en alzada, nos colocan en la particular perspectiva de la utilización de lenguaje abusivo o insultante por parte de *521una persona hacia otra, o sea, en la relación básica entre dos individuos en el esquema social.(2)
En última instancia se trata de determinar si el lenguaje proferido y la conducta' desplegada por el acusado son casti-gables bajo dicho artículo, sin importar que hayan sido diri-gidos contra un oficial del orden público. Requiere examinar, en primer lugar, si tal lenguaje y conducta del acusado sería castigable de dirigirse hacia cualquier otro ciudadano, pues de no serlo, ello dispondría del caso.
En Pueblo v. Ways, 29 D.P.R. 334, 335 (1921), el pre-cepto antecesor del Art. 260 (3) fue disectado en tres formas básicas de alterar la paz, que hoy constituyen los incisos (a), (b) y (c). A su vez, fueron especificados varios modos por los que se puede incurrir en la comisión de la modalidad que nos ocupa. Dijimos que ésta consistía “en perturbar la paz o tranquilidad de algún vecindario o individuo con: a. Fuertes o.inusitados gritos; b. Conducta tumultuosa [u] ofensiva . ..; c. Amenazas; d. Vituperios; e. Riñas; /. Desafíos; o g. Pro-vocaciones”. (4)
El término ofensivo fue definido en ese caso como “cual-quier cosa que causa disgusto, que produce dolor, u origina sensaciones desagradables”. Pág. 337. “Vituperios” se con-ceptuó de la siguiente forma:
*522“Falsear, presentar o exponer a calumnia o ridículo; difa-mar; calumniar; vilipendiar.”
. . exponer injustamente a desprecio o vergüenza . . . .”.
. . Baldón u oprobio que se dice a uno-. Acción o circuns-tancia que causa afrenta o deshonra” . . .
“decir mal de una persona o cosa, notándola de viciosa o indigna.” Pág. 338.
La actuación del acusado, bien puede entenderse que es la que se intenta prohibir en el estatuto como “vituperios” o conducta tumultuosa u ofensiva. Ninguna otra considera-ción de hermenéutica obsta a que se pueda interpretar que el estatuto prohíbe precisamente el tipo de lenguaje utilizado. Nos explicamos.
En ninguna de esas modalidades se requiere la presencia del elemento de alteración de la paz del público para que proceda una convicción. El hecho de que las palabras hayan sido pronunciadas por una persona hacia otra sin que aparezca que afectaron a algún sector de la comunidad, no hace que el acto deje de ser punible. Ello quedó aclarado con la decisión de este Tribunal en Vizcarra Castellón v. El Pueblo, 92 D.P.R. 156 (1965). (5)
En Vizcarra Castellón resaltamos la decisión en Ramos v. Tribunal de Distrito, 73 D.P.R. 417 (1952), como muestra de que no se requería que se afectara segmento alguno del pú-blico. (6) Alertamos allí contra el uso indiscriminado de deci-siones bajo otros estatutos con requisitos diversos a los del *523nuestro. Estimamos que, en contraposición al de Nueva York, el nuestro se asemejaba más al de Connecticut, al no requerir que se tratara de conducta que tuviera la intención de alterar la paz o que ocasionara tal alteración. (7)
El nuestro, se interpretó, “en su modalidad relativa a conducta ofensiva y vituperios no exige, ni que el acto sea visto o las palabras oídas por una o más personas en adición a las que fueron directamente afectadas o que dé lugar a tal conmoción y desorden que afecten la tranquilidad general de una parte sustancial de la comunidad”. Pág. 167. (8)
Tal análisis deja al desnudo la realidad de que la sola conducta del acusado para con el policía al dirigirle “vituperios” que le ofendieron es punible bajo el estatuto cuando se trata de un ciudadano común, sin que haya que entrar en consideraciones de si en efecto provocó con ello violencia o se *524alteró el orden o la paz pública o de si la conducta conllevaba esas probabilidades. Un cambio en el énfasis de los intereses envueltos corrobora lo antes dicho. Principios de fundamental jerarquía, raigambre constitucional que se dirigen a pro-teger al ciudadano individual contra toda afrenta a su honra, reputación, dignidad e integridad, han venido a predominar sobre los que animaban el estatuto; se destacaba el interés en preservar el orden, la paz y tranquilidad del público en general. (9) Hay que reconocer, de todos modos, que el mayor énfasis en aquellos intereses individuales no anula del todo este último, si se considera que al protegerse el interés individual se protege también el del público, pues las actuacio-nes individuales pueden tener la consecuencia de una altera-ción de la paz del público. Sin embargo, todavía el estatuto nos confronta con la problemática de que a la luz de su redac-ción y el desarrollo jurisprudencial, no existen criterios dis-cernibles para determinar en qué medida la conducta o len-guaje ofensivo o insultante utilizado por una persona contra otra debe hacer inminente o acercar el acaecimiento de un evento que, en efecto, altere la paz y el orden público. Más bien el estado de derecho que refleja nuestra jurisdicción, tal y como antes expuesto, excluye entrar en ese tipo de consideracio-nes. (10)
II
La situación expuesta exige tomemos en cuenta otro dere-cho de igual majestuosidad como lo es el de la libre expresión. *525Puerto Rico se encuentra, así, desvinculado del fluir de los tiempos,(11) en cuanto a incorporar a nuestro estatuto los principios doctrinales que se han venido elaborando reciente-mente en torno a la Primera Enmienda de la Constitución norteamericana, para garantizar que no se penalice expre-sión protegida. Veamos la evolución habida.
El Tribunal Supremo de Estados Unidos estableció desde época temprana los límites de la expresión que constitucionalmente podía estar sujeta a sanción penal. Chaplinsky v. New Hampshire, 315 U.S. 568 (1942). La decisión establece que se podrá intervenir con la expresión o lenguaje del ciudadano, cuando legítimamente exista un interés o propósito de salvaguardar el orden público. Ese interés adquiere predominio, cuando se trata de palabras de riña {fighting words). Éstas fueron definidas como las que por el simple hecho de ser proferidas infligen daño o tienden a causar una inmediata alteración de la paz. Para determinar si se trata o no de ese tipo de palabras, hay que atender a las que un hombre de inteligencia común entendería que pueden causar el que una persona promedio o de sensibilidad ordinaria reaccione violentamente en respuesta a habérselas proferido.
Subsiguientemente a Chaplinsky, y sobre la base de la norma en ese caso sentada, todavía el más alto tribunal federal tuvo la oportunidad de invalidar estatutos estatales por estimarlos demasiado amplios, y susceptibles, por tanto, de ser aplicados indebidamente a expresión protegida. Cohen v. California, 403 U.S. 15 (1971), y Gooding v. Wilson, 405 U.S. 518 (1972).(12)
*526Luego devolvió a los tribunales de origen tres casos (13) que envolvían el uso del lenguaje ofensivo o insultante para ser considerados a la luz de esas decisiones. Al regresar el caso de Lewis, el Tribunal Supremo no estuvo convencido del esfuerzo realizado por el foro estatal tendente a limitar el alcance de la ordenanza envuelta, en cuanto a que esencial-mente proscribía el uso de lenguaje ofensivo u oprobioso “hacia o con referencia a cualquier miembro de la policía de la ciudad mientras se desempeña en su deber”. Se dio particular importancia a la amplitud del término oprobioso que ya había sido explorada con relación al uso del mismo término en el estatuto envuelto en Gooding. (14)
III
El análisis que antecede nos permite contestar el enigma a que aludimos al inicio de esta opinión.
El problema de si puede cometerse una alteración de la paz cuando el lenguaje ofensivo se dirige a un policía es igual, ya sea bajo un estatuto interpretado como que se requiere que se trate de palabras que pueden tener la consecuencia in-mediata de una respuesta violenta, o bajo uno que permita *527que se castigue el lenguaje que no llegue a ese extremo. (15) Las razones para asumir que la paz de un policía puede ser alterada al igual que la de cualquier otro ciudadano o que ello no debe permitirse, son variadas. El poco debate que ha provocado la cuestión no añade mucho a las dos posibles pro-posiciones. En apoyo de la segunda, se dice que el policía es el encargado de la preservación de la paz como su función primordial, (16) y que por ello no puede esperarse razonablemente que se inclinen a alterarla. Además, que está especialmente entrenado para entender y solventar situaciones difíciles, lo que presupone el ejercicio en sus actuaciones de un mayor grado de autorrestricción. Se apunta el riesgo de que la Policía pueda imputar el delito de alteración de la paz por actos contra su persona, lo cual puede prestarse a abusos y arbitrarie-dades, aparte de que le otorga un pretexto para arrestar cuando no tuviera ningún otro motivo válido para hacerlo, en especial a personas que le parecen objetables o sospechosas. Sobre este último peligro se ha dicho que se acentúa, si el policía cuenta con un estatuto considerablemente amplio. (17) En apoyo de la proposición de que la paz del policía puede ser alterada está la premisa y el convencimiento de que el policía es acreedor a la misma protección que el resto de los ciuda-*528danos contra interferencias indebidas con su paz y tranquili-dad, por el simple hecho de su condición como ser humano. Ahora bien, por esa misma realidad se le considera falible y capaz de fallar a su deber bajo la presión del abuso y la afrenta y, por ende, reaccionar o responder violentamente.
Otros van más lejos al añadir que en el policía aumenta la protección de esos intereses individuales por la naturaleza inherente de su trabajo y las restricciones que sobre éste se imponen, lo que lo condena a no poder responder violenta-mente. De lo contrario, se le expondría a la tentación de que viole la ley. (18)
Ciertamente se puede argumentar con persuasión cuales-quiera de ambas posiciones extremas.
J-H <í
Al reflexionar sobre esta problemática en Puerto Rico, opinamos que la clave estriba en reconocer qhe la Policía se compone de individuos. No sólo se socavaría la dignidad y autoridad de dicho cargo al negarle protección contra el in-sulto gratuito y obsceno, sino que se devaluarían los princi-pios constitucionales que promulgan la dignidad del ser hu-mano y la igual protección de las leyes. La Policía es acree-dora a la misma protección que otras personas. Al asumir tan importante función no renuncian a ese intangible —pero real— elemento de honra que todos albergamos en nuestro espíritu. ¿Cómo exigirles respeto, si están sujetos al insulto y oprobio sin ninguna sanción? (19)
*529Desde el otro extremo, cierto es que los policías tienen la especialísima función de preservar el orden y que durante el curso de su entrenamiento deben ser preparados para ejerci-tar un mayor grado de autorrestricción. Es anticipable que al intervenir con ciertos ciudadanos en determinadas situacio-nes, surjan roces y fricciones.
Ante el dilema, resolvemos que la aplicación de la modalidad (aj del Art. 260 del Código Penal, tal y como ha sido interpretada, no está totalmente excluida cuando el sujeto es un policía. Sin embargo, entre todas las circunstancias a ser consideradas para la crucial determinación de si las palabras resultan ser “de riña”, siempre ha de atenderse al hecho de que en la relación de un policía debe esperarse un mayor grado de control de sus emociones, demostrando un alto grado de tolerancia ante las posibles afrentas de que pueda ser objeto en fluidas situaciones. (20)
V
Aplicado al caso de autos el derecho expuesto, nos inclinamos a fallar que debe penalizarse la conducta y len-*530guaje del acusado Caro González hacia el policía Morales. Las palabras proferidas, dentro del significado que le atri-buye la idiosincracia general de nuestro pueblo, por su propia naturaleza, más que de carácter de molestia, resultan ofen-sivas, hirientes e irritantes, capaces de provocar una res-puesta violenta (de riña) y, por consiguiente, una alteración de la paz. (21) Únicamente el autocontrol del agente policiaco evitó que tales epítetos culminaran en violencia.

Se dictará sentencia confirmatoria.

El Juez Presidente Señor Trías Monge disintió sin opinión y los Jueces Asociados Señores Rigau y Díaz Cruz emitieron opiniones concurrentes.
—O—

 En lo pertinente reza:
“Será sancionada con pena de reclusión que no excederá de seis (6) meses o multa que no excederá de quinientos dólares o ambas penas a discreción del Tribunal toda persona que voluntariamente realizare cua-lesquiera de los siguientes actos:
“ (a) Perturbare la paz o tranquilidad de algún individuo o vecindario, *520con fuertes e inusitados gritos, conducta tumultuosa u ofensiva o amenazas, vituperios, riñas, desafíos o provocaciones....”


 Aunque surge de los autos la presencia de la esposa del acusado al momento de ocurrir dichos incidentes, así como testimonio de cargo tendente a demostrar que el ruido de la música no dejaba dormir a algunos vecinos, la teoría principal ha sido que el lenguaje utilizado ofendió al agente Morales.


 Art. 368 (33 L.P.R.A. see. 1439).


 Notamos cierta imbricación entre esas modalidades, aparte de que en un curso de conducta pueden concurrir varias. En Ways, se estimó que el lenguaje allí utilizado (“lambeojo”, “fariseo” y “Judas”) podía ser calificado de conducta ofensiva por estar incluido en ese término el uso de lenguaje abusivo en público. Se entendió que también podía calificarse el lenguaje bajo “vituperios” por ser imputaciones públicas. La excesiva im-bricación en los estatutos contemporáneos de alteración de la paz ha sido señalada. R. Force, Decriminalization of Breach of the Peace Statutes: A Nonpenal Approach to Order Maintenance, 46 Tul. L. Rev. 365, 384 (1972).


 Ways parecía intimar lo contrario, aunque el caso reconoció que podía perturbarse la paz de un vecindario o de un individuo, lo que fue reafirmado recientemente en Pueblo v. Arcelay Galán, 102 D.P.R. 409 (1974). Otras decisiones nuestras tendieron a reflejar que, aunque se tratara de alterar la paz individual, siempre era necesario que hubiese algún grado de publicidad. Véase El Pueblo v. Ruiz, 29 D.P.R. 74 (1921); Pueblo v. Pérez, 43 D.P.R. 447 (1932) y Pueblo v. Castro, 61 D.P.R. 97 (1942). En alguna medida esa tendencia se desviaba del razonamiento de que el delito de alteración se encuentra entre aquellos que se dan contra la paz pública. El Pueblo v. Vaz, 28 D.P.R. 926 (1920).


La conducta envuelta fue “atisbar” por la ventana del dormitorio del matrimonio perjudicado, cuando éstos se disponían a dormir.


Se señaló que bajo el estatuto de Nueva York no era delito “el proferir palabras obscenas ... en ausencia de alegación y . . . prueba de los elementos indicados. . . ”. Pág. 166.


 Curiosamente, los requerimientos del estatuto de Nueva York han hecho girar la cuestión de si se puede cometer el delito de conducta desordenada por proferir lenguaje abusivo o insultante, sobre el que haya o no otras personas presentes. No se considera cometida la ofensa por no haber ese elemento de publicidad o prueba del mismo en People v. Lukowsky, 159 N.Y.S. 599 (1916); People v. Sternberg, 254 N.Y.S. 488 (1931); People v. Cuvelier, 167 N.Y.S.2d 871 (1957); People v. La Sister, 170 N.Y.S.2d 702 (1958); People v. Suits, 195 N.Y.S.2d 464 (1960). Se ha considerado cometida la ofensa, siendo el policía el objeto y cuando ha habido el ele-mento público, en: People v. Sadowsky, 267 N.Y.S. 762 (1933); People v. Lavoy, 124 N.Y.S.2d 639 (1953); Lippert v. State, 139 N.Y.S.2d 751 (1955); People v. Jones, 63 N.Y.S.2d 399 (1946); People v. Santora, 209 N.Y.S.2d 499 (1961); People v. Todaro, 310 N.Y.S.2d 303 (1970).
En Puerto Rico, cuando el lenguaje abusivo u ofensivo ha sido dirigido contra un policía en público, se ha estimado alterada la paz del “pueblo” o de otras personas presentes. Véanse Pueblo v. Rivera, 48 D.P.R. 570 (1935); Pueblo v. Massó, 18 D.P.R. 530 (1912). La sola prueba de la pronunciación de la frase “esos policías y esta detective son unos abusa-dores y unos charlatanes” en un tono alto, que se oía, estando el imputado un poco exitado, algo violento, no fue suficiente en las circunstancias para que se considerara cometido el delito de alterar la paz. Pueblo v. Kortright, 70 D.P.R. 399, 401 (1949). Estos casos no nos sirven para resolver la cues-tión que nos ocupa.


 Ilustrativos en este desarrollo de nuestra jurisprudencia resultan el propio caso de Vizcarra Castellón, supra, y luego el de Pueblo v. Figueroa Navarro, 104 D.P.R. 721 (1976). El primero cita a State v. Boyer, 198 A.2d 222 (Conn. 1963): “Cada individuo tiene derecho a la seguridad de su persona, a estar libre de ser molestado injustificadamente por otros, y a ser protegido por la ley contra la intrusión injustificada de su tranquilidad. Sobre estas bases descansa la existencia de una sociedad ordenada y civilizada”. El segundo aludió expresamente al Art. II, Sec. 8 de la Cons-titución del Estado Libre Asociado de Puerto Rico.


 E. Force, op. cit., págs. 384-85.


R. B. Watts, Disorderly Conduct Statutes in Our Changing Society, 9 Wm. & Mary L. Rev. 849-50 (1967-68).


En Cohen, tratábase de un individuo que durante una manifesta-ción usó por los pasillos de un tribunal una chaqueta (jacket) con las palabras “F . . k the Draft”. El precepto invalidado fue la See. 415 del Código Penal de California, antecesor del Art. 868 de nuestro Código Penal derogado. Gooding versaba sobre lenguaje abusivo e insultante dirigido a dos policías que intervenían con un grupo de manifestantes. Se invalidó *526igualmente por penalizar expresión en exceso de la medida constitucional. En ambas decisiones el estatuto fue declarado inconstitucional, sin con-siderar si la conducta o expresión envuelta eran palabras de riña (fighting words) que, en efecto, pudiera ser penada bajo un estatuto más estrecho.


 Rosenfeld v. New Jersey, 408 U.S. 901—902 (1972); Lewis v. City of New Orleans, 408 U.S. 913 (1972); Brown v. Oklahoma, 408 U.S. 914 (1972).


 En general, M. Pearlstein, Note: Constitutional Law — The “Fighting Words Doctrine” is Applied to Abusive Language Toward Policemen, 22 De Paul L. Rev. 725 (1973).
Alguna jurisprudencia que utiliza la definición de fighting words: City of St. Louis v. Tinker, 542 S.W.2d 512 (Mo. 1976); State v. Saunders, 339 So.2d 641 (Fla. 1976); Skelton v. City of Birmingham, 342 So.2d 933; 342 So.2d 938 (1976); Matter of Welfare of S.L.J., 263 N.W. 412 (Minn. 1978); Leavers v. Standridge, 242 S.E.2d 331 (Ga. 1978); Brown v. State, 358 So.2d 16 (Fla. 1978); State v. Nuthelet, 38 S.A.2d 642 (R.I. 1978); State v. Hoffman, 387 N.E.2d 239 (Ohio 1979).


 En Matter of Welfare of S.L.J., supra, se determinó que no eran palabras de riña / . . k you pigs dirigidas a un policía desde una distancia considerable a la vez que la chica que las profería se alejaba más de aquél. No se consideró si era relevante que se tratara de un policía. Es especula-tivo el razonar que si eran palabras de riña, quizás ello no hubiera im-portado. Al mismo efecto: Clanton v. State, 357 So.2d 455 (Fla. 1978). En Hammond v. State, 498 S.W.2d 652 (Ark. 1973), se encontró que el lenguaje allí utilizado contra un policía era de riña, tomando "conocimiento judicial” de ello. A distinta solución se llegó en Garvey v. State, 537 S.W.2d 709 (Tenn. 1975), al gritarle sooey a un agente desde un carro en marcha.


 Véanse: S. H. Asch, Police Authority and the Bights of the Individual, New York, Ed. Arco, 1967, Cap. 2, pág. 18; Police, National Advisory Commission on Criminal Justice Standards and Goals, 1973, págs. 13-14.


People v. Lukowsky, supra; Village of Salem v. Coffey, 88 S.W. 772 (Mo. 1905). Note, 84 U. Penn. L. Rev. 101 (1935); R. Force, op cit, pág. 384.


 Pavish v. Meyers, 225 P. 633 (1924); Davis v. Burgess, 20 N.W. 540 (Mich. 1884); City of De Soto v. Hunter, 122 S.W. 1092 (Mo. 1909), que revocó a Salem, en el escolio anterior. Elmore v. State, 83 S.E. 799 (Ga. 1914). Note: A Breach of the Peace by the Spoken Word, 33 Conn. B.J. 114, 120 et seq. (1959).


En justo reconocimiento y por recoger en parte correctamente la norma aplicable al caso de autos, reproducimos el razonamiento de la ilustrada sala de instancia:
“Entendemos que la epidermis sentimental y emocional de un policía no debe ser tan sensitiva que se irrite al menor ataque verbal que le *529infrinj'a [sic] un ciudadano. Por otro lado, no podemos permitir, ni aceptar que dicha epidermis sea lo irrazonablemente insensible para sentir la ofensa moral y el atropello emocional y sentimental que cierto ataque verbal, de índole amenazante, insultante y denigrante, pueda causar en su ánimo. Ninguna de estas circunstancias extremas o polares pueden justificarse en derecho. En otras palabras, existen agresiones verbales que pueden y deben ser toleradas por el agente del orden público, pero existen otras que no, las cuales exigen indefectiblemente, la acción punitiva y penal del estado en protección de unos bienes o valores jurídicos.
“Estamos de acuerdo con el apelante en el sentido que no todo lenguaj'e empleado contra un policía puede constituir alteración a la paz, ya que es menester esperar que el mismo tenga un grado mayor de tolerancia que la de un ciudadano común y corriente ante una conducta desordenada. Pero, lo anterior no puede convertir a la policía en un recipiente gratuito de cuanta escoria verbal se profiera en su contra.” (Bastardillas nuestras.)


 Véase opinión concurrente del Juez Powell en Lewis v. City of New Orleans, supra, págs. 913-914, que cita la posición adoptada por el Código Penal Modelo. Además: Pearlstein, Note, supra, págs. 734-35. Allí el Tribunal Supremo no entró a considerar si al policía podía provocársele a ofrecer una respuesta violenta por el uso en su contra de palabra dañinas.


Adviértase que los hechos no están en controversia. Aunque las palabras fueron proferidas desde el interior del hogar del acusado, cuando aparentemente estaba ebrio y tenía las puertas y ventanas cerradas, ama-gaba con un palo e invitaba a los policías a subir amenazándolos con gol-pearlos si lo hacían. Por otro lado, su conducta negaba tal hecho, pues no estaba dispuesto a dejarlos entrar y cumplir con sus amenazas.